TO BE PUBLISHED

                oisuprrittr Gurf of
                                2016-SC-000483-KB            u      u

                                                                          11 11116 Vv;,... auti44014 1 IN
JUSTIN NEAL O'MALLEY                                                       MOVANT
KBA MEMBER NO. 94125



V.                             IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                             RESPONDENT


                              OPINION AND ORDER


       Pursuant to SCR 3.480(2), Movant, Justin Neal O'Malley, moves this

Court to impose a 181-day suspension from the practice of law for his admitted

violations of the Rules of Professional Conduct. The Kentucky Bar Association

(KBA) has no objection to this negotiated discipline.

      Finding this agreed upon disciplinary sanction to be appropriate under

the facts of this case, we grant Movant's motion. Movant's KBA member

number is 94125 and his bar roster address is 1011 Hanly Lane, Frankfort,

Kentucky 40601. Movant was admitted to the practice of law in the

Commonwealth of Kentucky on May 2, 2011.

                                 KBA FILE 23785

      On November 7, 2014, Movant represented to a U.S. Bankruptcy Judge

that he would repay fees to two clients after he failed to appear for their
hearings. Movant later claimed that he refunded the fees but failed to comply

with the bankruptcy court's order to file an affidavit regarding payment prior to

a hearing on December 4, 2015. The court sanctioned Movant as a result and

he was subsequently prohibited from filing any bankruptcy cases for 180 days

after making additional misrepresentations to the court and the bankruptcy

trustee concerning the repayment of the fees.

       It was eventually revealed that Movant did not have sufficient personal

funds to repay his clients. Movant admitted during a deposition that his

checking account was already overdrawn when he wrote the checks to his

clients when the trustee found a discrepancy in his statements after reviewing

his bank records. Movant also admitted that he lacked sufficient knowledge in

the practice of bankruptcy law and agreed not to file any bankruptcy cases for

five years.

      As a result, Movant was subsequently charged with violating Supreme

Court Rule ("SCR") 3.130(1.1) (competency); and SCR 3.130(1.16)(d) (duties

upon termination of representation); SCR 3.130(3.3)(a)(1) (making a false

statement of fact to a tribunal); SCR 3.130(3.4)(c) (disobeying an obligation to a

tribunal); SCR 3.130(8.4)(c) (dishonesty). On March 17, 2016, Movant was

suspended from the practice of law for thirty (30) days and has not been

reinstated.

      Movant now moves this Court to impose a 181-day suspension from the

practice of law for his admitted violations of the Rules of Professional Conduct.

      The KBA has no objection to the proposed discipline, which


                                        2
was negotiated pursuant to SCR 3.480(2). The KBA specifically cites that

Movant possesses extensive mitigating evidence such as physical and mental

impairments. The KBA further notes that Movant has sought counseling for

alcohol abuse and mental health issues, and is currently cooperating with the

Kentucky Lawyer's Assistance Program (KYLAP). Upon review of the facts in

this case and relevant case law, we find the proposed discipline is appropriate.

See, e.g., KBA v. Rowsey,   334 S.W.3d 105 (Ky. 2011).

      Accordingly, it is hereby ORDERED that:

   1. Movant, Justin Neal O'Malley, KBA Member No. 94125, is found guilty of

      the above-described and admitted violations of the Rules of Professional

      Conduct;

   2. Movant is suspended from the practice of law in the Commonwealth of

      Kentucky for a period of 181 days effective from the entry of this Opinion

      and Order;

  3. Pursuant to SCR 3.390, and to the extent that he has not done so as a

      result of his prior suspension, Movant shall notify in writing, all courts in

      which he has matters pending of his suspension from the practice of law,

      and notify in writing all clients of his inability to represent them and of

      the necessity and urgency of promptly retaining new counsel. Such

      notification shall be by letter duly placed in the United States mail within

      ten days of the date of this Opinion and Order. Movant shall

     simultaneously provide a copy of all such letters to the Office of Bar

     Counsel. Furthermore, to the extent possible and necessary, Movant


                                        3
   shall immediately cancel and cease any advertising activities in which he

   is engaged;

4. Movant shall cooperate with the conditions of his treatment plan with

   KYLAP; and

5. Pursuant to SCR 3.450, Movant is directed to pay all costs associated

  with these disciplinary proceedings for which execution may issue from

   this Court upon finality of this Opinion and Order.

  All sitting. All concur.

  ENTERED: October 20, 2016.



                                  CH JUSTICE




                                    4